Citation Nr: 1718254	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-48 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service conjection for bilateral hearing loss.

2. Entitlement to service conjection for tinnitus.

3. Entitlement to service conjection for an eye disorder.

4. Entitlement to service conjection for a hernia disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision denied seven service connection claims.  The Veteran appealed all seven denials in his December 2008 Notice of Disagreement.  VA issued a Statement of the Case for the seven issues in November 2009.  The Veteran perfected an appeal of six of the seven issues in his VA Form 9, which VA received in December 2009.  VA subsequently granted two of the six claims - posttraumatic stress disorder and residuals of frostbite - so these claims are no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board decides Issues 1-2 below.  The Board REMANDS Issues 3-4 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service caused the Veteran's bilateral hearing loss.

2. Service caused the Veteran's tinnitus.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting the claims decided below, so further VCAA notice is not merited.

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  

Because the Veteran has been diagnosed with bilateral sensorineural hearing loss and tinnitus, and bilateral sensorineural hearing loss and tinnitus are organic diseases of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claims may be supported by evidence of a continuity of symptomatology after service. 

Bilateral Hearing Loss & Tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran has hearing loss for VA purposes and has tinnitus, so the first prong of service connection is met for these claims.  

As for the second prong, the Board notes that a fire at the National Personnel Records Center destroyed the Veteran's service treatment records in 1973.  Notwithstanding this, the Board notes that the Veteran served in the artillery during the Korean War and that the RO found that he was assigned to a 105 millimeter gun crew.  In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A.§ 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the second prong of a service connection for both claims.  

As for the third prong, VA examined the Veteran in March 2008 and December 2012.  The March 2008 examiner did not opine on the etiology of the Veteran's hearing loss because, as a factual predicate, he found that the Veteran's "inconsistent responses" invalidated the hearing examination readings.  In contrast, the December 2012 examiner reported findings upon which he could opine.  He opined that the Veteran's hearing loss and tinnitus were less likely than not due to service because of the time that had elapsed between the date of the examination and the Veteran's separation from service.  This, however, is legally inadequate, so this conclusion is not probative.

Notwithstanding the lack of a medical nexus, the bilateral hearing loss and tinnitus claims may also be supported by evidence of a continuity of symptomatology or on a presumptive basis.  

To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims has held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage v. Gober, 10 Vet. App. 488, 497 (1997); accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he has experienced hearing loss and tinnitus since discharge. He is competent to report post-service symptoms of diminished hearing and tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 38 C.F.R. § 3.159 (a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  

The first medical evidence of hearing loss and tinnitus in the claims folder is from the March 2008 VA audiology examination report.  This first treatment is over 50 years after discharge from service.  However, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  While there is a lack of contemporaneous medical evidence of hearing loss for almost 50 years, nothing contradicts the Veteran's testimony before the Decision Review Officer in April 2010, which the Board has found to be fully credible, especially in light of his artillery service.  Accordingly, this militates in favor of a nexus between the Veteran's current bilateral hearing loss and tinnitus and any acoustic trauma during service, and service connection is granted for both claims.  Maggitt v. West, 202 F.3d 1370, 1375   (Fed. Cir. 2000).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


REMAND

For purposes of the eye and hernia claims, the Board finds, as above and pursuant to 38 U.S.C.A.§ 1154(a), that the Veteran was likely exposed to the trauma to which he testified before the Decision Review Officer in April 2010.  As such, the Board will order VA compensation examinations of these claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for VA examinations to assist in determining the nature and etiology of the claimed eye and hernia disorders.  Provide the claims file as well as a copy of this Remand to the examiners.  The examiners should offer the following opinions: 

a) Does the Veteran have a current eye disorder?  If yes, for each eye disorder diagnosed, is it at least as likely as not (50 percent or greater probability) that the Veteran's eye disorder either began during or was otherwise caused by his military service?  Why or why not? 

b) Does the Veteran have a current hernia disorder?  If yes, is it at least as likely as not (50 percent or greater probability) that the Veteran's hernia disorder either began during or was otherwise caused by his military service?  Why or why not? 

In answering these questions, the examiners must note:

- The Veteran has dementia.  This may impact the Veteran's recollection of events.
- You must assume, given the Board's finding above, that the events, as described by the Veteran on pages 26-33 of the April 2010 hearing transcript, occurred even though there is no contemporaneous record to corroborate their occurrence.


2. After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


